Citation Nr: 0517882	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-15 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased disability rating for service-
connected tinnitus, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  

Procedural history

In a September 2002 rating decision, service connection was 
granted for tinnitus and a 10 percent disability rating was 
assigned.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied separate 10 percent 
disability ratings for tinnitus in each ear.

Issue not on appeal

In April 2004, the veteran filed a claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  That issue has not 
been adjudicated by the RO, and is therefore not in appellate 
status.


FINDING OF FACT

On June 8, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he requested that his appeal regarding the issue of 
entitlement to an increased rating for tinnitus be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's appeal as to the 
issue of entitlement to an increased rating for tinnitus have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On June 8, 2005, the Board received a statement signed by the 
veteran wherein he stated that he wished to withdraw his 
appeal regarding the issue of entitlement to an increased 
rating for tinnitus.  The veteran stated "I wish to drop my 
currently pending appeal regarding the evaluation of my 
service-connected tinnitus.  Please stop action on that 
appeal.  Kindly return the file to the St. Paul Regional 
Office as soon as possible for work to be completed on my 
currently pending compensation claim."  [It appears that the 
veteran was referring to the TDIU claim referenced by the 
Board in the Introduction.]  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  The veteran's June 
2005 statement has satisfied the requirements for withdrawal 
of his appeal.  See 38 C.F.R. § 20.204 (2004).

Under 38 U.S.C.A. § 7105, the Board many dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Due to the veteran's 
withdrawal of his appeal as to the issue of entitlement to an 
increased rating for tinnitus, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to an increased 
rating for tinnitus is dismissed.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


